EXHIBIT 10.1
Third Amendment to Credit Agreement
 
This Third Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of March 3, 2010 among Hub Group, Inc., a Delaware corporation (the
“Public Hub Company”), and Hub City Terminals, Inc., a Delaware corporation
(“Hub Chicago”) (the Public Hub Company and Hub Chicago being hereinafter
referred to collectively as the “Borrowers” and individually as a “Borrower”),
Harris N.A. (as the “Departing Bank”) and Bank of Montreal (as the “Bank”).
 
Preliminary Statements
 
A.The Borrowers and the Bank entered into a certain Credit Agreement, dated as
of March 23, 2005 (as heretofore amended, the “Credit Agreement”).  All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.
 
B. The Borrowers and the Bank wish to amend the Credit Agreement to, among other
things, extend the stated Termination Date to March 3, 2013.
 
C.On the date hereof, Harris N.A. will assign all of its loans and commitments
(in such capacity, the “Departing Bank”) to Bank of Montreal (in such capacity,
the “New Bank), and Bank of Montreal will join the Credit Agreement as the Bank.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:  
 
 
Section 1.Assignment.

 
The Departing Bank hereby agrees to sell and assign without representation,
recourse, or warranty all of its Obligations and Commitment (except the
Departing Bank represents to New Bank that it has authority to execute and
deliver this Amendment and sell the Obligations owing to it and assign its
Commitment contemplated hereby, which Obligations are owned by the Departing
Bank free and clear of all Liens), and upon the satisfaction of the conditions
precedent set forth in Section 3 hereof, the New Bank hereby agrees to purchase
and assume 100% of the Departing Bank’s outstanding Obligations and Commitment
under the Credit Agreement and the Loan Documents (including, without
limitation, all of the Loans held by the Departing Bank but not including with
respect to the Existing L/Cs as set forth in Section 1.3(a) of the Credit
Agreement) for a purchase price equal to the outstanding principal balance of
Loans owed to the Departing Bank under the Credit Agreement as of the effective
date of this Amendment, which purchase price shall be paid in immediately
available funds on such date.  The Departing Bank hereby agrees to execute such
further instruments and documents, if any, as Bank may reasonably request in
connection therewith.  The New Bank hereby confirms that it has received a copy
of the Loan Documents and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Credit Agreement as
a condition to the making of the Loans and other extensions of credit
thereunder. The New Bank acknowledges and agrees that it has made and will
continue to make, independently based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement.  The New Bank further acknowledges and agrees that the
Departing Bank has not made any representations or warranties about the credit
worthiness of any Borrower or any other party to the Credit Agreement or any
other Loan Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement or any other Loan Document or the value
of any security therefor.
 
Upon satisfaction of the conditions precedent set forth in Section 3 hereof and
the payment of the purchase price owing to the Departing Bank pursuant hereto,
the Departing Bank shall cease to be the Bank under the Credit Agreement and the
other Loan Documents other than with respect to the Existing L/Cs as set forth
in Section 1.3(a) of the Credit Agreement and (i) the New Bank shall have the
rights of the Departing Bank thereunder subject to the terms and conditions
hereof, and (ii) the Departing Bank shall have relinquished its rights (other
than rights to indemnification and reimbursements referred to in the Credit
Agreement which survive the repayment of the Obligations owed to the Departing
Bank in accordance with its terms) and be released from its obligations under
the Credit Agreement.  It is understood that all unpaid interest and fees
accrued to the effective date of this Amendment that are owed to the Departing
Bank with respect to the interest assigned hereby are for the account of the
Departing Bank and such interest and fees accruing from and including the
effective date of this Amendment are for the account of the New Bank.  Each of
the Departing Bank and the New Bank hereby agrees that if it receives any amount
under the Credit Agreement which is for the account of the other, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.
 
 
Section 2.Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
 
2.1.Section 1.1 of the Credit Agreement shall be amended by striking the amount
“$50,000,000” appearing therein and substituting therefor the amount
“$10,000,000”
 
2.2.Section 1.3(a) of the Credit Agreement is hereby amended and restated in its
entirety and as so amended shall be restated to read as follows:
 
(a)General Terms.  Subject to the terms and conditions hereof, the Revolving
Credit may be availed of by either Borrower in the form of standby and
commercial letters of credit issued by the Bank for the account of such Borrower
(individually a “Letter of Credit” and collectively the “Letters of Credit”),
provided that the aggregate amount available for drawing under all Letters of
Credit issued and outstanding hereunder shall not at any one time exceed
$8,000,000.  For purposes of this Agreement, a Letter of Credit shall be deemed
outstanding as of any time in an amount equal to the undrawn face amount
thereunder plus any unreimbursed drawings then outstanding with respect
thereto.  If and to the extent any Letter of Credit expires or otherwise
terminates without having been drawn upon, the availability under the Commitment
shall to such extent be reinstated.  Notwithstanding anything herein to the
contrary, the Existing L/Cs (all of the Existing L/Cs as of the Third Amendment
Effective Date are listed and described on Schedule 1.3 hereto) issued by Harris
N.A. and the Applications provided in connection therewith shall each constitute
a “Letter of Credit” and an “Application”, as applicable, hereunder for all
purposes of the Agreement to the same extent, and with the same force and
effect, as if such Existing L/Cs had been issued at the request of the Borrowers
hereunder.  All references to “Bank” in Sections 1.3(b), (c) and (d), Section
3.1(b), the definition of “Payment Default” in Section 5.1, Section 7.1 and
Section 9.4 shall be deemed to be references to Harris N.A. with respect to
Existing L/Cs and shall be deemed to be references to Bank of Montreal in all
other cases.
 
2.3.Section 1.3(b) of the Credit Agreement is hereby amended and restated in its
entirety and as so amended shall be restated to read as follows:
 
(b) Term and Cash Collateralization.  Each Letter of Credit issued hereunder
shall expire not later than 12 months from the date of issuance (or be
cancelable not later than 12 months from the date of issuance and each renewal);
provided, however, that if the expiration date of any Letter of Credit issued
hereunder extends past the Termination Date, the Borrowers hereby agree to cause
cash collateral to be posted with the Bank on or before the date thirty (30)
days prior to the Termination Date as then in effect in an amount equal to 105%
of the face amount of all Letters of Credit then outstanding.  All amounts paid
as cash collateral shall be held by the Bank in one (1) or more separate
collateral accounts (each such account, and any substitutions for such account,
any certificate of deposit or other instrument evidencing any of the foregoing
being collectively called the “Collateral Account”) as security for, and for
application by the Bank to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Bank.  The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Bank.  The Borrowers hereby grant the Bank a security interest in and lien on
any and all cash collateral paid into the Collateral Account in accordance with
this clause (b) and agree to execute any documentation reasonably required by
the Bank to perfect its security interest in the Collateral Account.  The
Borrowers acknowledge and agree that the Bank may agree to extend or renew a
Letter of Credit issued under the Credit Agreement after the Termination
Date.  In consideration of any such extension or renewal, Borrowers agree that
all cash collateral posted with respect to any Letter of Credit issued under the
Credit Agreement shall continue to be pledged to, and subject to the security
interest of, the Bank after the Termination Date as collateral security for any
reimbursement and other obligations related to such Letter of Credit and any
extension or renewal thereof.
 
2.4.Section 2.5 of the Credit Agreement is hereby amended and restated in its
entirety and as so amended shall be restated to read as follows:
 
Section 2.5.  Unavailability of Deposits or Inability to Ascertain Adjusted
LIBOR; Inadequacy of Adjusted LIBOR.  Notwithstanding any other provision of
this Agreement or the Note, if prior to the commencement of any Interest Period,
the Bank shall determine in good faith that deposits in the amount of any LIBOR
Portion scheduled to be outstanding during such Interest Period are not readily
available to the Bank in the relevant market or, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining Adjusted LIBOR, or that LIBOR as determined hereby will not
adequately and fairly reflect the cost to the Bank of funding any LIBOR Portion
for such Interest Period or that the making or funding of any LIBOR Portions has
become impracticable, then the Bank shall promptly give notice thereof to the
Borrowers and the obligation of the Bank to create, continue, or effect by
conversion any such LIBOR Portion in such amount and for such Interest Period
shall be suspended until deposits in such amount and for the Interest Period
selected by the relevant Borrower shall again be readily available in the
relevant market and adequate and reasonable means exist for ascertaining
Adjusted LIBOR.
 
2.5.Section 1.3 of the Credit Agreement is hereby amended to insert a new clause
(e) therein to read as follows:
 
(e)The Borrowers hereby irrevocably authorize the Bank to make Loans from time
to time hereunder (and any such Loan may be made by the Bank hereunder without
regard to the provisions of Section 7 hereof) for payment of any reimbursement
obligation under an Application (including Applications with respect to Existing
L/Cs, or otherwise); provided, that the Bank shall not be under any obligation
to make any such Loan under this clause, and the Bank shall incur no liability
to the Borrowers or any other Person for its failure to do so.
 
2.6.Section 3.1(b) of the Credit Agreement is hereby amended to amend and
restated the proviso appearing at the end of the first sentence of such Section
and as so amended shall be restated to read as follows:
 
provided, however, that with respect to the Existing L/Cs existing on the Third
Amendment Effective Date, the first such calculation of such fees shall be on
the daily average face amount of the Existing L/Cs during the period from the
Third Amendment Effective Date through the end of such calendar quarter.
 
2.7.Section 5.1 of the Credit Agreement is hereby amended to (a) amend the
definition of “LIBOR Index Rate” found in the definition of “Adjusted LIBOR” to
replace the reference to “Telerate Page 3750” with a reference to “LIBOR01 Page”
and (b) to delete its entirety the definition of “Telerate Page 3750” found in
the definition of “Adjusted LIBOR” and to insert in its place a definition of
“LIBOR01 Page” to read as follows:
 
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace LIBOR01 Page on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).  Each determination of
LIBOR made by the Bank shall be conclusive and binding absent manifest error.
 
2.8.Section 5.1 of the Credit Agreement is hereby amended to amend and restate
in their entirety each of the definitions of “Applicable Margin,” “Base Rate,”
Indebtedness for Borrowed Money,” “Permitted Acquisition,” and “Termination
Date” and as so amended shall be restated to read as follows:
 
“Applicable Margin” means, with respect to (i) Base Rate Portions of Loans,
1.00%; (ii) LIBOR Portions of Loans and Letter of Credit Fees, 1.75%; and (iii)
Commitment Fees, 0.375%.
 
“Base Rate”  means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the Bank
from time to time as its prime commercial rate as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be the
Bank’s best or lowest rate), (b) the sum of (i) the rate determined by the Bank
to be the average (rounded upward, if necessary, to the next higher 1/100 of 1%)
of the rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by two or more
Federal funds brokers selected by the Bank for sale to the Bank at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As used herein, the term
“LIBOR Quoted Rate” means, for any day, the rate per annum equal to the quotient
of (i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Reserve Percentage.
 
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(i) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(ii) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(iii) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (iv) all Capitalized Lease Obligations of such Person, (v) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money and (vi) all net obligations of such Person under
any interest rate, foreign currency, and/or commodity swap, exchange, cap,
collar, floor, forward, future or option agreement, or any other similar
interest rate, currency or commodity hedging arrangement.
 
“Permitted Acquisition” means any Acquisition by any member of the Hub Group
which satisfies each of the following requirements:  (i) after giving effect to
the Acquisition, no Default or Event of Default has occurred and is continuing,
including with respect to the covenants contained in Section 8.15 on a pro forma
basis, and the Borrowers shall have delivered to the Bank a compliance
certificate in the form of Exhibit B attached hereto evidencing such pro forma
compliance with Section 8.15; and (ii) in the case of the Acquisition of any
Person, the board of directors (or equivalent governing body) of the Person
being acquired shall have approved such Acquisition.
 
“Termination Date” means March 3, 2013 or such earlier date on which the
Commitment is terminated in whole pursuant to Section 3.3, 9.2 or 9.3  hereof.
 
2.9.Section 5.1 of the Credit Agreement is hereby amended to insert in proper
alphabetical order the following new definitions of “OFAC,” “OFAC Event,” “OFAC
Sanctions Programs,” “OFAC SDN List,” and “Third Amendment Effective Date” to
read as follow:
 
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
 
“OFAC Event” means the event specified in Section 8.14(b) hereof.
 
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
 
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
 
“Third Amendment Effective Date” means March 3, 2010.
 
2.10.Section 6.17 of the Credit Agreement is hereby amended to insert a new
sentence to the end of such Section to read as follows:
 
Neither Public Hub Company or any Subsidiary thereof has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation of coverage described in Article 6 of
Title 1 of ERISA.
 
2.11.Section 6 of the Credit Agreement is hereby amended to insert the following
new Section 6.20 therein to read as follows:
 
Section 6.20.  Compliance with Laws; OFAC.  (a) The Borrowers and their
Subsidiaries are in compliance with the requirements of all foreign, federal,
state and local laws, rules and regulations applicable to or pertaining to their
Property or business operations (including, without limitation, the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act of 1990, and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), non-compliance with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any Subsidiary has received
notice to the effect that its operations are not in compliance with any of the
requirements of applicable federal, state or local environmental, health and
safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(b)(i) Each Borrower is in compliance in all material respects with the
requirements of all OFAC Sanctions Programs applicable to it; (ii) each
Subsidiary of each Borrower is in compliance in all material respects with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary; (iii)
each Borrower has provided to the Bank all information regarding such Borrower
and its Affiliates and Subsidiaries necessary for the Bank to comply with all
applicable OFAC Sanctions Programs; and (iv) to the best of each Borrower’s
knowledge, neither the Borrower nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.
 
2.12.Section 8.15(a) of the Credit Agreement is hereby amended and restated in
its entirety and as so amended shall be restated to read as follows:
 
(a)Net Worth.  The Hub Group shall at all times maintain its Net Worth of not
less than the Minimum Required Amount.  For purposes of this Section, the term
“Minimum Required Amount” shall mean $275,000,000 and shall increase (but never
decrease) by 60% of Net Cash Proceeds of any equity offering completed by any
member of the Hub Group (other than an equity offering to another member of the
Hub Group) after the Third Amendment Effective Date.
 
2.13.Section 9.1 of Credit Agreement is hereby amended to (a) replace the period
at the end of clause (k) therein with the clause “; or” and (b) insert a new
clause (l) immediately following clause (k) therein to read as follows:
 
(l)the occurrence of a Change of Control Event.
 
2.14.Section 9.2 of the Credit Agreement is hereby amended to insert the phrase
“with respect to either Borrower” immediately following the reference to
“Section 9.1” therein.
 
2.15.Section 9.3 of the Credit Agreement is hereby amended to insert the phrase
“with respect to either Borrower” immediately following the reference to
“Section 9.1” therein.
 
2.16.Section 11.9 of the Credit Agreement is hereby amended to amend and restate
the contact information for the Bank therein to read as follows:
 
Bank of Montreal
115 South LaSalle Street
Chicago, Illinois  60603
Attention:  William Thomson
Telephone:  (312) 461-3879
Telecopy:  (312) 461-5225
 
2.17.Section 11 of the Credit Agreement is hereby amended to insert the
following new Section 11.18 therein to read as follows:
 
Section 11.18. USA Patriot Act.  The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Bank to identify the Borrower in accordance with the Act.
 
2.18.Schedule 1.3 of the Credit Agreement is hereby amended and restated in its
entirety and as so amended shall be restated to read as set forth on Exhibit A
attached to this Amendment.
 
 
Section 3.Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
3.1.The Borrowers and the Bank shall have executed and delivered this Amendment.
 
3.2.Each of Public Hub Company and Hub Chicago, in its capacity as a Guarantor,
shall have executed and delivered its consent to this Amendment in the form set
forth below.
 
3.3.The Bank shall have received an Additional Guarantor Supplement duly
executed by Comtrak Logistics, Inc. (“Comtrak”) in the form of Exhibit C
attached hereto, together with the documentation required from Material
Subsidiaries pursuant to Section 8.14 of the Credit Agreement, including:  (a)
copies of resolutions of the Board of Directors of Comtrak authorizing the
execution, delivery and performance of the Additional Guarantor Supplement, (b)
articles of incorporation of Comtrak certified by the Secretary of State of
Delaware, (c) a good standing certificate for Comtrak, dated as of a date no
earlier than 30 days prior to the date hereof, from the office of the Secretary
of State of Delaware and (d) the favorable written opinion of counsel for
Comtrak in form and substance reasonably satisfactory to the Bank and its
counsel.
 
3.4.The Bank shall have received copies (executed or certified as may be
appropriate) of resolutions of the Board of Directors or other governing body of
each Borrower authorizing the extension of the stated Termination Date and the
execution, delivery, and performance of this Amendment.
 
3.5.The Bank shall have received all fees due and payable on the date hereof
under the Fee Letter dated as of the date hereof between Bank and Borrower.
 
 
Section 4.Representations.

 
In order to induce the Bank to execute and deliver this Amendment, the Borrowers
hereby represent to the Bank that as of the date hereof the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct in all material respects
(except to the extent the same expressly relate to an earlier date) and no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.  Exhibit B
attached hereto identifies each Subsidiary and each Material Subsidiary as of
the date of this Amendment, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Public Hub Company and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.
 
 
Section 5.Miscellaneous.

 
5.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, the Note, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
5.2.The Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of or incurred by the Bank in connection with
the negotiation, preparation, execution and delivery of this Amendment,
including the reasonable and documented fees and expenses of counsel for the
Bank.
 
5.3.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by the internal laws of the State of Illinois.
 
[Signature Page Follows.]


This Third Amendment to Credit Agreement is entered into as of the date and year
first above written.
 
 
Hub Group, Inc.

 
 
By: /s/ Mark A. Yeager

 
Name:  Mark A. Yeager

 
Title: President and COO

 
 
Hub City Terminals, Inc.

 
 
By: /s/ Terri Pizzuto

 
Name: Terri Pizzuto

 
Title: EVP, CFO and Treasurer

 
Accepted and agreed to.
 
 
Harris N.A., as Departing Bank and as the “Bank” solely in connection with the
Existing L/Cs

 
 
By: /s/ William Thomson

 
Name: William Thomson

 
Title: Vice President

 


 
 
Bank of Montreal, as New Bank and the Bank

 
 
By: /s/ William Thomson

 
Name: William Thomson

 
Title: Vice President

 
 